Citation Nr: 0921670	
Decision Date: 06/09/09    Archive Date: 06/16/09	

DOCKET NO.  02-20 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a disability manifested 
by multiple joint pain of the knees and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from February 1992 
to January 1994 and from March 1996 to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the VARO 
in Los Angeles, California, that, in pertinent part, denied 
entitlement to service connection for disability manifested 
by multiple joint pain of the knees and ankles.  

The case was most recently before the Board in October 2008 
at which time it was remanded for procedural purposes.  The 
case has been returned to the Board for appellate review.  


REMAND

A review of the evidence of record reveals that in July 1992, 
the appellant twisted his right ankle.  Following evaluation, 
a diagnosis was made of right ankle sprain with pooling 
blood/edema.  It was noted that ankle X-ray studies were 
described as negative.  At the time of separation examination 
in January 2000, the Veteran expressed multiple complaints, 
including having or having had arthritis, recurrent back 
pain, and foot trouble.  Clinical evaluation at that time 
revealed no pertinent abnormality.  

An arthritis examination was accorded the Veteran at a 
service department facility on January 31, 2000.  The medical 
records were reviewed by the examiner.  Multiple conditions 
were listed in the Veteran's service history, including a 
history of swollen painful joints and complaints of multiple 
joint pains.  The examiner stated that the Veteran had been 
complaining of occasional swollen and painful joints in the 
knees and the ankles.  The Veteran claimed that whenever he 
walked he heard noises from his ankles and he attributed this 
to working on board ships in the Navy.  On orthopedic 
evaluation the examiner stated he did not find any 
"tenderness or any signs of inflammation of the joint."  
Clinical examination of the extremities showed no edema, 
cyanosis, or clubbing.  The examination diagnoses included 
"history of painful joints including ankles and the knees, 
probably arthritis."  

Communications from the Veteran in the years thereafter show 
that he has continued to complain of pain involving the knees 
and ankles ever since his return from the Persian Gulf 
Theater of Operations.  The Board is aware that while the 
Veteran might not be competent to render a diagnosis of any 
current disability, he is competent to make assertions 
concerning problems in service, as well as symptoms he 
experienced over the years.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurring symptoms of a 
disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others who 
have knowledge of his reported multiple 
joint pains, particularly the knees and 
ankles, from the time of his separation 
from service until the present.  He 
should be asked whether he was told by 
any health care professional that any 
current disability manifested by knee and 
ankle pain is related to his active 
service.  Any leads should be followed to 
their logical conclusion.  

2.  VA should schedule the Veteran for an 
examination by a physician knowledgeable 
in orthopedics for the purpose of 
determining the nature and etiology of 
any current disability involving the 
knees and ankles.  The examiner should 
review the entire claims file, and 
notation of this review should be made in 
the examination report.  The examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent, at 
least as likely as not (i.e., probability 
of 50 percent, or less likely than not 
(i.e., probability of less than 
50 percent), that any current disability 
involving the knees and ankles, to 
include one manifested by multiple joint 
pain, is related to the Veteran's active 
service.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner 
cannot provide an opinion without resort 
to speculation, this should be so 
indicated.  

3.  After completion of the above, and 
any other development deemed necessary, 
VA should review the record and determine 
if the benefit sought can be granted.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity for response.  Thereafter, 
the case should be returned to the Board 
for further appellate review.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and assist the Veteran with the development 
of evidence that can assure this claim.  The Board intimates 
no opinion, either legal or factual, as to any final outcome 


warranted.  The Veteran is advised that failure without good 
cause to report for any 
scheduled examination could result in a denial of his claim.  
38 C.F.R. § 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



